—Order unanimously reversed on the law without costs and matter remitted to Onondaga County Family Court for further proceedings on petition. Memorandum: Family Court erred in denying respondent’s objections as untimely and confirming the order of the Hearing Examiner. Although the objections to the order of the Hearing Examiner were filed beyond the prescribed time period of 30 days from the entry of the order (see, Family Ct Act § 439 [e]), respondent attempted to obtain clarification of the order and to extend his time to file objections by letter dated within the 30-day time period. Under the circumstances, we decline to apply the 30-day filing deadline (see, Matter of Corcoran v Stuart, 215 AD2d 340, 341). The Hearing Examiner erred in failing to determine whether respondent’s income during the relevant time period was "less than or equal to the poverty income guidelines amount for a single person as reported by the federal department of health and human services” (Family Ct Act § 413 [1] [g]), and the matter must be remitted for that purpose. If respondent’s income was less than that amount, "unpaid child support arrears in excess of five hundred dollars shall not accrue” (Family Ct Act § 413 [1] [g]; see, Matter of Edwards v Johnson [appeal No. 1], *909233 AD2d 884 [decided herewith]). (Appeal from Order of Onondaga County Family Court, Hedges, J.—Child Support.) Present—Pine, J. P., Fallon, Wesley, Davis and Boehm, JJ.